Exhibit 10.88
AMENDMENT NO. 2
TO THE
NACCO MATERIALS HANDLING GROUP, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
FOR THE PERIOD FROM JANUARY 1, 2000 THROUGH DECEMBER 31, 2007
(AS AMENDED AND RESTATED AS OF DECEMBER 1, 2007)
     NACCO Materials Handling Group, Inc. (the “Company”), hereby adopts this
Amendment No. 2 to the NACCO Materials Handling Group, Inc. Long-Term Incentive
Compensation Plan For the Period From January 1, 2000 through December 31, 2007
(As Amended and Restated as of December 1, 2007) (the “Plan”), effective
January 1, 2010. Words and phrases used herein with initial capital letters that
are defined in the Plan are used herein as so defined.
Section 1
     Section 4(l) of the Plan is hereby deleted in its entirety without
renumbering the remaining Subsections of Section 4 of the Plan.
Section 2
     Section 4(w) of the Plan is hereby amended in its entirety to read as
follows:
     “(w) “ROTCE” shall mean the return on total capital employed of the
Company, as determined for a particular Plan Year.”
Section 3
     Section 10(b) of the Plan is hereby amended in its entirety to read as
follows:
     “(b) Interest.
     (i) The 2006, 2007 and 2008 Sub-Accounts of the Non-Frozen Participants
shall be credited with interest in accordance with the rules described in this
Subsection; provided, however, that (1) no interest shall be credited to the
Sub-Accounts of the Frozen Participants, (2) no interest shall be credited to
the Pre-2006 Sub-Accounts of the Non-Frozen Participants; (3) no interest shall
be credited to a Sub-Account after the Maturity Date of the Sub-Account, (4) no
interest shall be credited to a Sub-Account following a Participant’s
Termination of Employment prior to a Maturity Date (except as described in
Section 10(c)(ii) with respect to delayed payments made to Key Employees on
account of a Termination of Employment), (5) no interest shall be credited to
the Sub-Accounts after the last day of the month preceding the payment date of
such Sub-Account and (6) no interest in excess of 14% shall be credited to any
Sub-Account.
     (ii) Subject to the limitations described in clause (i), at the end of each
calendar month during a calendar year, the applicable Sub-Accounts shall be
credited with an amount determined by multiplying the Sub-Account balances
during such month by 5%. In addition, as of the end of each calendar year in
which ROTCE for such year exceeds 5%, the Sub-Accounts shall also be credited
with an additional amount (f any) determined by multiplying the Sub-Account
balances during each month of such calendar year by the excess of the ROTCE rate
over 5%, compounded monthly. In the event that, prior to an Applicable Maturity
Date, a Non-Frozen Participant (1) incurs a Termination of Employment or
(2) becomes eligible for a payment from a Sub-Account hereunder, the foregoing
interest calculations shall be made as of the last day of the month prior to
such date and shall be based on the year-to-date ROTCE rate as of the last day
of the prior month (as calculated by the Company).
     (iii) The Committee may change (or suspend) the interest rate credited on
Accounts at any time.”
Section 4
     The first sentence of Section 10(c)(ii) of the Plan is hereby amended by
replacing the parenthetical phrase “(at the Fixed Income Fund rate)” with “(at
the rate of 5%)” therein.

1



--------------------------------------------------------------------------------



 



EXECUTED this 10th day of December, 2009.

            NACCO MATERIALS HANDLING GROUP, INC.
      By:   /s/ Charles A. Bittenbender         Title: Vice President, General
Counsel and Secretary             

2